The complaint states three causes of action, the first for work, labor and services; the second for goods sold and delivered, and the third upon an account stated. Order granting plaintiff’s motion to strike out the answer and for summary judgment, and the judgment entered thereon, unanimously reversed, with costs, and the motion denied, with ten dollars costs, upon the ground that questions of fact are involved which cannot be disposed of without a trial. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.